                     UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

DEBORAH F. OXENDINE,                  )
                                      )
           Plaintiff,                 )
                                      )
                 v.                   )    NO. 3:17-cv-1459
                                      )    Chief Judge Crenshaw/Brown
WILSON COUNTY SHERIFF’S               )    JURY DEMAND
EMPLOYEES, et al.,                    )
                                      )
           Defendants.                )

TO:   The Honorable Waverly D. Crenshaw, Jr.,
      Chief United States District Judge

                        REPORT AND RECOMMENDATION

      For the reasons stated below, the Magistrate Judge RECOMMENDS

that the pending motion for summary judgment (Docket Entry 14) be

GRANTED,   and   that   this   case   be   DISMISSED   with   prejudice.   The

Magistrate Judge further RECOMMENDS that any appeal from such a

dismissal not be certified as taken in good faith.

                                 BACKGROUND

      The plaintiff in this matter filed a complaint against Sgt.

Lianus (Docket Entry 1) on November 15, 2017. In her complaint,

plaintiff alleges that on November 18, 2016, she was booked into the

Wilson County Jail. She alleges that shortly thereafter, she passed

out due to blood pressure and blood sugar problems and hit her head

on the concrete floor. She was examined by medical staff and

determined to be alright. The plaintiff was then placed in a holding

cell because the jail officials and medical staff decided she was on

drugs. The plaintiff alleges that the holding cell she was placed in

had no running water and that she was periodically moved to another
cell with no running water, causing difficulty drinking and using the

bathroom. The plaintiff alleges that she was not on any type of drugs

and was not taking any medication other than that prescribed by her

doctors. She alleges that various jail officials would come by her

cell calling her names and would not let her get any rest. The

plaintiff alleges that her blood pressure was at stroke stage, well

over 200, but that the jail officials continued to harass her. She

alleges that sometime later she was in her cell trying to rest when

the defendant, Sgt. Lianus, came to her door with medical and made

statements to Medical Officer Shehan that he would show her how to

handle inmates like the plaintiff. The plaintiff alleges that she had

her hands at her side and that Sgt. Lianus came at her prompting her

to raise her hands to shoulder height. She claims that Sgt. Lianus

then grabbed her and pushed her toward the bed. The plaintiff alleges

that at that time she thought she was going to fall and grabbed hold

of defendant Lianus’ shirt. The plaintiff alleges that Sgt. Lianus

then trapped her hand and wrist behind the bed and maced her while

Officer Neal placed handcuffs on her left hand. She alleges that

defendant Lianus placed extreme pressure on her hand and wrist and

she subsequently sustained injury that resulted in her having an

operation on her hand and wrist. The plaintiff alleges that, as of

the date of the complaint, she still has extreme pain with very

little use of her hand.

     The   plaintiff   submitted   with   her   complaint   a   bill   for

approximately $56,000.00 for surgery she had on the hand and wrist.

She finally alleges that medical records would show that she had to


                                   2
wait some 12 hours before she was taken to an outside doctor where,

she contends, the officers told the doctors that 40 inmates stomped

on her hand. Attached to the plaintiff’s complaint is a bill for

outpatient services from November 27 - November 28, 2016, for

$56,167.68 (Docket Entry 1, Page ID 10).

     After review by the District Judge, the case was allowed to

proceed and was referred to the undersigned Magistrate Judge for case

management and a Report and Recommendation (Docket Entry 7). Service

of process was obtained on Sgt. Lianus and he filed an answer on

March 28, 2018 (Docket Entry 13). In his answer, he denied all

claims.

     Unfortunately, a scheduling order was not entered following the

filing of an answer. However, the plaintiff was cautioned in the

original order concerning her case (Docket Entry 7) that she would

need to identify any additional defendants and would need to take

action within 90 days of filing her complaint because of the statute

of limitations. The next event in the case was the filing of a motion

for summary judgment by Sgt. Lianus on November 19, 2018 (Docket

Entry 14). This motion was accompanied by an attached statement of

material facts, a memorandum of law, a declaration of Sgt. Lianus

under oath, and a declaration by Officer Clarence Neal setting forth

his version of the incident with the plaintiff.

     On November 21, 2018, a scheduling order was entered with

specific directions to the plaintiff on responding to the pending

motion for summary judgment (Docket Entry 16). In that order, the

plaintiff was forewarned that a dispositive motions must be responded


                                 3
to within 28 days unless an extension was granted by the Court

(Docket Entry 16, Page ID 70). She was further warned that failure

to respond to the motion and statements of fact may result in the

Court taking the facts alleged in the matter as true and granting the

relief requested. The plaintiff was told that she could not simply

rely on her complaint, but that she must show there was a material

dispute of fact with citation to the record, affidavits, or other

matters of evidence, and she was referred to Federal Rules of Civil

Procedure 56 and Local Rules 56.01. The plaintiff was specifically

told that if a dispositive motion was filed before the dispositive

motion   deadline,    the   response     and       reply   dates   were    moved     up

accordingly. That order was sent to the plaintiff by regular mail and

has   not   been   returned   as    of       the    date    of   this    Report     and

Recommendation.

                              LEGAL DISCUSSION

            Even   though   the    plaintiff        has    not   responded    to    the

statement of material facts nor to the motion itself, the Court must

nevertheless carefully review the motion for summary judgment to

ensure that the defendants have established that there is no disputed

material facts that would prevent the granting of the motion. Since

the plaintiff did not respond to the statement of material facts

(Docket Entry 14-1), they are taken as undisputed to the extent they

are supported by evidence in the record. In this case, the statement

of material facts are supported by the affidavits of Sgt. Lianus and

Officer Neal. The plaintiff’s complaint was not verified and the

plaintiff   has    unfortunately    failed         to   submit   an     affidavit   in

                                         4
opposition or any response to the motion. Although Rule 56 would

allow the plaintiff to request additional time for discovery, and the

time for discovery in the case is not closed, the plaintiff has taken

no responsive action whatsoever in this matter.

                           STANDARD OF REVIEW

     Summary judgment is appropriate when the record viewed in the

light most favorable to the nonmoving party reveals that there is no

genuine issue as to any material fact and the moving party is

entitled to judgment as a matter or law. Fed.R.Civ.P. 56(c). Where

the moving party has carried its burden under Rule 56(c), the

plaintiff in this case must do something more than simply show there

is some possible doubt as to the material facts. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986). In order to establish

liability, the plaintiff must show that Sgt. Lianus used excessive

force against the plaintiff. In this case, the evidence, which

consists   of   the   affidavits   of       Sgt.   Lianus   and   Officer   Neal,

constitutes the admissible evidence in the matter. Unfortunately, the

plaintiff has simply failed to respond to the motion with an

affidavit of her own or to any other evidence which would contradict

the two affidavits submitted.1

     Unfortunately, given the plaintiff’s total lack of response to


     1
      It would have been helpful if, in support of statement 18
(Docket Entry 14-1, Page ID 50), the medical records concerning
the nurses checking and clearing the plaintiff of all injuries
were attached. It does appear that the plaintiff was billed over
$56.000.00 for hospital outpatient services for treatments
received one and two days after the incident complained of in the
jail.


                                        5
the motion for summary judgment, the Magistrate Judge must conclude

that the motion is well taken and should be granted.

                             RECOMMENDATION

     For the reasons stated above, the Magistrate Judge RECOMMENDS

that the motion for summary judgment (Docket Entry 14) be GRANTED and

that this case be DISMISSED with prejudice. The Magistrate Judge

further RECOMMENDS that any appeal from a dismissal of this case not

be certified as taken in good faith.

     Under Rule 72(b) of the Federal Rules of Civil Procedure, any

party has    fourteen (14) days     from receipt of this Report and

Recommendation within which to file with the District Court any

written objections to the proposed findings and recommendations made

herein. Any party opposing shall have fourteen (14) days from receipt

of any objections filed regarding this Report within which to file

a response to said objections. Failure to file specific objections

within    fourteen   (14)   days   of   receipt   of   this   Report   and

Recommendation may constitute a waiver of further appeal of this

Recommendation. Thomas v. Arn, 474 U.S. reh’g denied, 474 U.S. 1111

(1986).

     ENTERED this 9th day of January, 2019.




                                         /s/ Joe B. Brown
                                        JOE B. BROWN
                                        United States Magistrate Judge




                                    6
